Per Curiam.

This was not a promise to pay the debt, or answer for the default, of another person. It was an original promise between the parties to it, that one of them would indemnify *245the other, if he would become special bail for a third person whom the defendant was bound to protect and save harmless in the suit. It was done at the request, and for the benefit, of the defendant, an it saved him from becoming ball himself, or procuring some other person to become bail. The case had nothing to do with the statute of frauds, and there was a consideration for the promise,, the advantage resulting to the defendant from the plaintiff’s becoming bail. The defendant being answerable for the party sued, the becoming bail for the party, at the request of the defendant, was as beneficial as if the plaintiff had become bail for the defendant himself The damages were proved by the expenses the plaintiff had been put to, in endeavouring to surrender Foot, and the defendant had acknowledged the plaintiff’s demand, and paid a part of it The recovery, therefore, was just, and the judgment must be affirmed.
Judgment affirmed.